Case: 14-20214      Document: 00512974751         Page: 1    Date Filed: 03/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20214                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 19, 2015
DAVID L. THORNE,                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
(METRO); THOMAS C. LAMBERT,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2997


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant David Thorne, proceeding pro se, appeals the
dismissal of his claims against Defendants Metropolitan Transit Authority of
Harris County (“METRO”) and Thomas Lambert. For the reasons herein, we
AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-20214       Document: 00512974751         Page: 2     Date Filed: 03/19/2015



                                       No. 14-20214
       Thorne filed the present lawsuit in response to METRO’s termination of
his employment as a Bus Operator on March 29, 2013. In his original petition,
Thorne alleged violations of Title VII of the Civil Rights Act of 1964 resulting
in discrimination, retaliation, intentional infliction of emotional distress and
wrongful termination.          Thorne also alleged violations of the Fifth and
Fourteenth Amendments of the United States Constitution as well as
corresponding Texas constitutional provisions.
       The district court dismissed Thorne’s lawsuit for “want of prosecution.”
Thorne appealed the district court’s dismissal. On appeal, Thorne fails to
provide any legal argument as to why the district court’s dismissal was
erroneous. Thorne provides no legal authority other than a citation to Federal
Rule of Civil Procedure 55, which governs a court’s entry of a default
judgment. 1 “Although we liberally construe the briefs of pro se appellants, we
also require that arguments must be briefed to be preserved.” Price v. Digital
Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988) (citations omitted).
Accordingly, Thorne has inadequately briefed his claim and, therefore, has
effectively abandoned it. See United States v. Knezek, 212 F. App’x 321 (5th
Cir. 2007).
       AFFIRMED




       1 To the extent that Thorne argues that the district court erred in not granting his
motion for default judgment, we disagree. We review a district court’s denial of a motion for
default judgment for abuse of discretion, keeping in mind that a default judgment is a drastic
remedy that should only be resorted to by courts in extreme situations. See Lewis v. Lynn,
236 F.3d 766, 767 (5th Cir. 2001). Thorne did not present to the district court, and has not
presented to this court, facts indicating that this case presents such an extreme situation.
                                              2